Judgment, Supreme Court, New York County (Richard Lowe, III, at suppression hearing; Allen G. Alpert, J., at jury trial and sentence), rendered December 1, 1988, convicting defendant of burglary in the second degree and sentencing him, as a predicate felon, to an indeterminate prison term of from 6 to 12 years, unanimously affirmed.
Immediately before entering 411 West 115th Street, defendant was observed by a security officer in an adjacent building, 408 West 115th Street, which is part of the same hospital complex. Defendant argues that the admission of testimony as to defendant’s presence in the adjacent building was improper because it was evidence of an uncharged crime. While evidence of uncharged crimes is inadmissible if its only purpose is to establish defendant’s criminal propensity, such evidence may be admitted to establish intent. (People v Alvino, 71 NY2d 233.) Evidence that defendant was present in 408 West 115th Street, and that he exited the building through a window, was admissible to demonstrate that defendant intended to commit a crime in the latter building, and that defendant was not merely seeking shelter, as he claimed at trial.
We have reviewed defendant’s remaining contentions and find them to be meritless. Concur—Kupferman, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.